      Case 4:21-cv-00554-BSM Document 16 Filed 09/13/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

RYAN KOERDT                                                                PLAINTIFF

v.                        CASE NO. 4:21-CV-00554-BSM

RUSSELLVILLE SCHOOL
DISTRICT, et al.                                                        DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     DATED this 13th day of September, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
